Citation Nr: 1409835	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-29 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative changes and exaggerated kyphosis, thoracic spine, with disc desiccation, L4-L5 and L1-S1, mild posterior disc bulge L1-L2, L3-L4, and L4-L5, and reverse spondylolisthesis L2/L3.

2.  Entitlement to a disability rating in excess of 10 percent for chronic lumbar radiculopathy, left lower extremity. 

3.  Entitlement to a disability rating in excess of 10 percent for chronic lumbar radiculopathy, right lower extremity. 

4.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person, or on the basis of being housebound.  



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to July 2005. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the benefits sought. 

The Veteran perfected appeals from an April 2011 rating decision as to denials of claims for increased ratings for degenerative changes and exaggerated kyphosis, thoracic spine, with disc desiccation, L4-L5 and L1-S1, mild posterior disc bulge L1-L2, L3-L4, and L4-L5, and reverse spondylolisthesis L2/L3; and for chronic lumbar radiculopathy, left.  

The Veteran also filed a timely notice of disagreement from the April 2011 rating decision as to the denial of the claim for an increased rating for chronic lumbar radiculopathy, right; and filed a timely notice of disagreement from an October 2012 rating decision as to the denial of a claim for SMC based on the need for regular aid and attendance of another person, or on the basis of being housebound.  

The evidence shows that the bilateral chronic lumbar radiculopathies are associated with the lower extremities.  Accordingly, the respective issues have been characterized as listed on the title page.

After the Veteran's filing of timely notices of disagreement, in each case, the RO did not issue a statement of the case on these matters in response.  Accordingly, the Board shall remand these two issues to the RO via the Appeals Management Center (AMC), in Washington, DC. for appropriate action in the REMAND portion of the decision below.  See Manlincon v. West, 12 Vet. App. 238   (1999). 
 
FINDINGS OF FACT

1.  The Veteran's degenerative changes and exaggerated kyphosis, thoracic spine, with disc desiccation, L4-L5 and L1-S1, mild posterior disc bulge L1-L2, L3-L4, and L4-L5, and reverse spondylolisthesis L2/L3, was not productive of: limitation of motion of the thoracolumbar spine to 30 degrees or less of forward flexion; favorable ankylosis of the entire thoracolumbar spine; incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks during a past 12-month period; or associated objective neurologic abnormalities other than chronic radiculopathy, bilateral lower extremities, and erectile dysfunction.

2.  The Veteran's chronic lumbar radiculopathy, left lower extremity, is not productive of moderate incomplete paralysis of the external popliteal nerve or more severe symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent rating for degenerative changes and exaggerated kyphosis, thoracic spine, with disc desiccation, L4-L5 and L1-S1, mild posterior disc bulge L1-L2, L3-L4, and L4-L5, and reverse spondylolisthesis L2/L3, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2013).

2.  The criteria for a rating higher than 10 percent for chronic lumbar radiculopathy, left lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8521 (2013).



Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter dated in January 2011 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  That letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated  most recently in an October 2011 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).
  
The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any private/VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.   The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2). 

VA examinations were conducted during the pendency of the claim in November 2010, March 2011, and June 2012.  The Veteran has not argued, and the record does not reflect, that these examinations and opinions were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims entitlement to higher ratings for his service-connected degenerative changes and exaggerated kyphosis, thoracic spine, with disc desiccation, L4-L5 and L1-S1, mild posterior disc bulge L1-L2, L3-L4, and L4-L5, and reverse spondylolisthesis L2/L3, and a higher rating for the associated chronic lumbar radiculopathy, left lower extremity.   

Applicable Law

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2) (2012).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

Rating factors for a disability of the musculoskeletal system include functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Disabilities of the spine are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2012).  

VA's Rating Schedule provides a single set of criteria for rating conditions of the spine, no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.  

Unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id.  

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: 

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, in the case of thoracolumbar spine disability, an unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  

A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

A 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

Facts and Analysis

Degenerative Disc Disease L5-S1 Rating Based on Limitation of Motion

The March 2011 VA examination shows that the Veteran's low back disability was limited to 58 degrees of forward flexion.  With repetitions, the Veteran had painful motion in flexion, which was limited to 50.  There was objective evidence of pain on active range of motion, which shows that the Veteran has credibly stated that he had pain with motion.  The Veteran stated that he had flare-ups of back pain every two to four months, lasting hours, which was precipitated by exertion, lifting, bending, or stooping, and alleviated by bed rest, Gabapentin, Tramadol.  The Veteran stated that during flare-ups he just stays in bed.

Based on the foregoing, on the basis of limitation of motion, including consideration of factors under Deluca, the Veteran's low back disability does not warrant a rating in excess of 20 percent at any time during the pendency of the claim.  

To warrant a disability higher than 20 percent on the basis of limitation of range of motion, the evidence must show that the Veteran's low back disability is productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine or more severe ankylosis symptoms.  

Neither the March 2011 VA examination report or other clinical records associated with the appeal contain findings productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less; or of favorable ankylosis of the entire thoracolumbar spine, even with consideration of pain, weakness and other symptoms described in DeLuca.   A higher rating than 20 percent is not warranted based on range of motion criteria.  Id.

Rating Based on Incapacitating Episodes

A March 2010 VA treatment record shows that the Veteran reported that on February 13, 2010 he had a bad flare-up of his lower back pains and was not able to get up from bed.  He reported that he took oxycodone only for six days which gave relief, and presently was taking tramadol for severe pain.

At the time of the March 2011 VA examination, the Veteran reported that during flare-ups he just stays in bed due to severe symptoms.  

In his November 2011 VA Form 9 the Veteran reported that he could not properly walk for almost two straight months in July and August 2010 due to disc pain, and had foot dragging due to neuropathy.  He stated that he was not formally ordered to bed rest, simply because he could not see a doctor during an incapacitating episode, and VA doctors were not available for immediate consultation.  He stated that when he contacted VA medical providers and his private physician, Joselito T. Dychioco, M.D., for pain medication and guidance, bed rest was recommended.

However, at the time of the March 2011 VA examination, the examiner made specific findings that there were no incapacitating episodes of spine disease.  Review of the remainder of the clinical records shows no evidence that the Veteran has incapacitating episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician during the appeal period.  Certainly there is no such evidence of incapacitating episodes having a total duration of at least four weeks in any 12-month period so as to warrant a disability rating in excess of 20 percent based on incapacitating episodes.  

A rating higher than 20 percent is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Conclusions

On the basis of limitation of motion or of incapacitating episodes criteria, the preponderance of the evidence is against the grant of a rating in excess of 20 percent.  There is no doubt to be resolved, and rating in excess of 20 percent is not warranted.  

Objective Neurologic Abnormalities Associated With Spine Disability

General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code.

Service connection is in effect for chronic lumbar radiculopathy, left lower extremity, and chronic lumbar radiculopathy, right lower extremity.  The chronic lumbar radiculopathy, right lower extremity rating claim is addressed in the remand below. 

The chronic lumbar radiculopathy, left lower extremity, is assigned a rating of 10 percent in effect throughout the appeal period since the Veteran's claim was submitted on September 20, 2010.  That disability has been shown by findings of the March 2011 VA peripheral nerves examination report to be associated with the Veteran's service-connected spine disability.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2013).  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  Id.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's chronic lumbar radiculopathy, left lower extremity is assigned a 10 percent rating pursuant to 38 C.F.R. § 4.124, Diagnostic Code 8521 (2013).  Diagnostic Code 8521 provides the rating criteria for paralysis of the external popliteal nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a.  Complete paralysis of that nerve, which is rated as 40 percent disabling, contemplates symptoms of foot drop and a slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Id.

Disability ratings of 10 percent, 20 percent, and 30 percent are assignable for incomplete paralysis which is mild, moderate and severe in degree, respectively.  Id.  Diagnostic Code 8621 refers to neuritis of the nerve and Diagnostic Code 8720 refers to neuralgia of the nerve.

The evidence on file shows that during the March 2011 VA peripheral nerve examination, the Veteran complained of persistent low back pains associated with "knives sticking in my lower parts" and "electrical shooting pains" on both lower legs".  The Veteran is competent to report such symptoms, which at the March 2011 VA examination has been associated with the Veteran's chronic lumbar radiculopathy, left lower extremity.

The condition of the Veteran's chronic lumbar radiculopathy, left lower extremity is reflected in findings of the VA spine and peripheral nerves examinations in March 2011.

During the VA spine examination, sensory examination findings included that the left lower extremity had normal findings for vibration, position sense, pain or pinprick, light touch, and there was no dysesthesias.  On motor examination, the left lower extremity showed active movement against full resistance for hip flexion, knee flexion, ankle dorsiflexion and plantar flexion and great toe extension.  Muscle tone was normal with no muscle atrophy.  Lasegue's sign was negative.  The Veteran had good, well-developed bulk gastrocnemius-soleus muscles of the left lower extremity, with good firm tone; with no signs of disuse atrophy or flaccidity.

During the March 2011 VA peripheral nerves examination, the Veteran reported he had left lower extremity symptoms of numbness, paresthesias, and pain.  Symptoms included electrical shooting pains.  On reflex examinations findings included normal knee jerk, ankle jerk, and plantar flexion.  On sensory examination, the lumbosacral group of nerves manifested normal findings for vibration, pain/pinprick, position sense, light touch, and there was no dysesthesias.  

On motor examination, there was active movement against full resistance for hip, knee, ankle, and great toe motions.  Muscle tone was normal with no atrophy, gait abnormality, imbalance, or tremor, or evidence of fasciculations.  The examiner found that no joint was affected by the nerve disorder.  The report noted that there were no sensory deficits, motor function was 5/5, and deep tendon reflexes were normoactive.

After examination the examiner diagnosed chronic radiculopathy L5, bilateral; peripheral neuropathy on the lower extremities.  The examiner concluded that there was nerve dysfunction, including neuritis and neuralgia, but no paralysis; and that effects on occupational activities included problems with lifting, carrying, and pain.  There were no effects of the problem on the Veteran's usual daily activities.

These findings overall do not reflect a condition productive of more than a mild degree of severity so as to warrant a rating higher than 10 percent.  All neurological tests are normal with no muscle impairment.  There is no time during the pendency of the appeal that there is any evidence of any associated organic changes or of any involvement that was not wholly sensory; nor is there other evidence on which to find that the radiculopathy of the left lower extremity is productive of moderate or more severe level of disability.  

The preponderance of the evidence is against the grant of a rating in excess of 10 percent at any time for chronic radiculopathy, left lower extremity; there is no doubt to be resolved; and a rating in excess of 10 percent for chronic radiculopathy, left lower extremity is not warranted.  

Evaluation for Other Objective Neurological Abnormalities

As the Veteran has initiated an appeal by submitting a timely notice of disagreement on the denied claim for an increased rating for chronic radiculopathy, right lower extremity, that issue is addressed below in the remand.  

During the March 2011 VA spine examination the Veteran reported he had no history of urinary incontinence, urgency, frequency, nocturia, fecal incontinence, or obstipation.  He reported having urinary retention requiring catheterization.  During that examination the Veteran also reported that he does have erectile dysfunction. 

During a March 2011 VA genitourinary examination, he reported that he did not have urinary symptoms of urgency, hesitancy, weak or intermittent stream, dysuria, dribbling, straining to urinate, hematuria, urine retention, urethral discharge, nocturia, leakage, or other symptoms.  He reported he did have erectile dysfunction.  Genitourinary examinations were normal including for bladder, urethra, and perineal sensation examination. 

An April 2011 rating decision during the pendency of this appeal granted service connection for erectile dysfunction evaluated as zero percent disabling, and granted special monthly compensation based on loss of use of a creative organ, both effective from September 20, 2010.  The Veteran has not initiated an appeal as to the rating or effective date assignments associated with the service-connected erectile dysfunction. 

Other than erectile dysfunction, there is no evidence of any other neurologic abnormalities, such as bowel or bladder impairment, that have been linked by competent evidence to the Veteran's service-connected spine disability.  There are no findings or diagnosis of neurological pathology that would allow a separate compensable evaluation associated with the degenerative changes and exaggerated kyphosis, thoracic spine, with disc desiccation, L4-L5 and L1-S1, mild posterior disc bulge L1-L2, L3-L4, and L4-L5, and reverse spondylolisthesis L2/L3.
. 
Extraschedular Disability Ratings

An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
  
The Veteran has not described any unusual or exceptional features associated with his service-connected thoraco-lumbo-sacral lumbar spine disability, including any associated neurological abnormalities to include chronic lumbar radiculopathy, left lower extremity.  The rating criteria are adequate to evaluate these disabilities, and referral for consideration of extraschedular rating is not warranted.


ORDER

Entitlement to a disability rating in excess of 20 percent for degenerative changes and exaggerated kyphosis, thoracic spine, with disc desiccation, L4-L5 and L1-S1, mild posterior disc bulge L1-L2, L3-L4, and L4-L5, and reverse spondylolisthesis L2/L3, is denied.

Entitlement to a disability rating in excess of 10 percent chronic lumbar radiculopathy, left lower extremity, is denied.


REMAND

In an April 2011 rating decision, the RO denied a claim for an increased rating for chronic lumbar radiculopathy, right lower extremity.  Subsequently, the Veteran submitted a notice of disagreement as to that denial in November 2011 in a statement attached to a VA Form 9; thereby initiating an appeal from the April 2011 rating decision as to that claim.  

In an October 2012 rating decision, the RO denied a claim for SMC based on the need for regular aid and attendance of another person, or on the basis of being housebound.  Subsequently, the Veteran submitted a notice of disagreement as to that denial in November 2012.

Because the Veteran has filed a notice of disagreement regarding both denials, a remand to the RO is necessary in order for the RO to issue a statement of the case on the claims of entitlement to: a rating in excess of 10 percent for chronic lumbar radiculopathy, right lower extremity; and SMC based on the need for regular aid and attendance of another person, or on the basis of being housebound.  Manlincon v. West, 12 Vet. App. 238   (1999). 
 
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a statement of the case as to each of the following issues: entitlement to a disability rating in excess of 10 percent for chronic lumbar radiculopathy, right lower extremity; and entitlement to SMC based on the need for regular aid and attendance of another person, or on the basis of being housebound.  

Inform the Veteran that he must file a timely and adequate substantive appeal (VA Form 9) in order to perfect an appeal of these issues to the Board. See 38 C.F.R. §§ 20.200 , 20.202, and 20.302(b) (2013). 

2.  If the Veteran perfects an appeal, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


